Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 21 are allowable. The restriction requirement between Species M.I-M.III, as set forth in the Office action mailed on 12/29/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/29/2021 is withdrawn.  Claims 2-3, directed to Species M.I and M.III are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-16, directed to Invention II withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with CHUM M. NG on 5/27/2022.

1. Cancel claims 11-16.

Allowable Subject Matter
Claims 1-10, 17-28 are allowed.
Regarding claims 1 and 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “an independent well contact formed on the well region, the well region is capable of being independently biased by the well contact” when taken in combination with all the remaining limitations of the independent claim.

The following is an examiner’s statement of reasons for allowance:  

US 2021/0098620 A1 (“Tominaga”) is hereby cited as the closest prior art. Figures 1-4 of Tominaga discloses drain region (11), epitaxial layer (10), source region (8), field-plate dielectric layer (2), gate conductive layer (1), trench (12), well region (3), gate contact (14) and source contact (4).
However, the above prior arts by themselves or in combination with other arts does not teach: an independent well contact formed on the well region that can be independently biased, for claim 1 or claim 21. Thus, the applicant’s claims are determined to be novel and non-obvious.
For these reasons, independent claim 1 and 21 are allowed.
Dependent claims 2-10, 17-20, 22-28 are allowed as those inherit the allowable subject matters from claim 1 and claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASIUL HAIDER/Examiner, Art Unit 2819